Title: Martin Van Buren to James Madison, 9 June 1830
From: Van Buren, Martin
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                June 9d 1830
                            
                        
                        
                        I have shown your note of the 3[d] Instant to the President, who requests me to express his regret that he has
                            misconceived your intentions in regard to your veto on the Bill for Internal Improvements in 1817. So far as opportunities
                            place it in his power to correct the error in informal conversations, he will not fail to do so; and should an occasion
                            occur in which a more formal correction would be pertinent, it will give him pleasure to make it, if advised that that
                            course would be preferred by you.
                        Will you excuse me for troubling you again upon this interesting and perplexing subject. I am deeply
                            sensible of the necessity of repose to one of your advanced age, & of the claims to its enjoyment which are
                            founded upon your past usefulness; but deriving confidence from your ready acquiescence in my wishes on a former occasion,
                            I venture to intrude once more upon your retirement. You have had some experience of the injurious tendency of Legislation
                            upon this subject by Congress, but no one can have an adequate idea of the demoralizing effect which for a few years past
                            it has had upon their proceedings, without being on the spot, & forming a part of the Government. The President
                            is deeply impressed with the importance of averting its further progress, & very willing to incur whatever
                            responsibility he can properly take upon himself, to promote that object. You have seen the ground he has taken and can
                            appreciate fully the position he occupies. It is unnecessary for me to say to you that the matter cannot rest here, but
                            that it will be necessary for him to go further at the next session of Congress.
                        Among the points which will then come up for consideration will be the following viz
                        1 The establishment of some rule which shall give the greatest practicable precision to the power of
                            appropriating money for objects of general concern.
                        2dy. A rule for the government of grants for light houses, and the improvement of Harbours and rivers, which
                            will avoid the objects which it is desirable to exclude from the present action of the Government, and at the same time to
                            do what is imperiously required by a due regard to the general commerce of the Country.
                        3d The expediency of refusing all appropriations for Internal Improvements (other than those of the
                            character last referred to, if they can be so called) until the national debt is paid; as well on account of the
                            sufficiency of that motive as to give time for the adoption of some constitutional or other arrangement by which the whole
                            subject may be placed on better grounds; an arrangement which will never be seriously attempted, as long as scattering
                            appropriations are made & the scramble for them thereby encouraged.
                        4th. The strong objections which exist [agst]. subscriptions to the Stock of private companies by the U.
                            States.
                        There is no man more willing to hear with patience & weigh with candour the suggestions of those in
                            whom he has confidence than the President.
                        The relation in which I stand to him will give him the right to be furnished with my views upon these
                            matters; and I need not say how much I would be benefitted in forming & fortified in restoring them [by] your friendly
                            advice. I ask it in confidence, & will receive, whatever your leisure and inclination may induce you to say upon
                            the subject, under the same obligation. Wishing to be kindly remembered to Mrs. Madison I am Dr Sir Very truly yours
                        
                        
                            
                                M Van Buren
                            
                        
                    